United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS               May 4, 2004
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                              No. 03-20560
                            Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MANFRED KREUTER,

                                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (H-01-CR-618-ALL)
                      --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Manfred Kreuter appeals his convictions

for wire fraud and money laundering. He contends that the evidence

is insufficient to support his wire fraud convictions and that,

because those convictions do not stand, there is no underlying

illegal act to support the money laundering conviction.                After

reviewing the record and the arguments of counsel, we are satisfied

that a rational trier of fact could have found that the evidence

established    the   essential   elements   of   the   offenses   beyond     a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasonable doubt.     United States v. Romero-Cruz, 201 F.3d 374, 376

(5th Cir. 2000); United States v. Jaramillo, 42 F.3d 920, 923 (5th

Cir. 1995).

     Kreuter   also    asserts   that   the   district   court   erred    in

admitting into evidence letters of credit and testimony relating to

those letters of credit, insisting that the documents were not

properly verified and constituted inadmissible hearsay.            To the

extent that the records were introduced to show Kreuter’s knowledge

of what they said, the letters of credit were not hearsay.               FED.

R. EVID. 801(c). To the extent that the documents were used to show

that Kreuter received funds as a result of his entering into

transactions with the international buyers, the district court did

not abuse its discretion in admitting the evidence:          It would be

admissible under the “residual exception” to the hearsay rule

contained in FED. R. EVID. 807.     See United States v. Wilson, 249
F.3d 366, 374-76 (5th Cir. 2001); United States v. Perez, 217 F.3d
323, 329-30 (5th Cir. 2000).

     Kreuter argues further that the district court erred in

allowing a witness to make legal conclusions in her testimony.            He

cannot establish that the admission of the statements constituted

reversible error.     See Kaiser v. New York, 394 U.S. 280, 381 n.5

(1969); United States v. Miranda, 248 F.3d 434, 439 (5th Cir.

2001).

     Finally, Kreuter asserts that the district court erred in not

instructing the jury that, to establish wire fraud, the government

                                    2
had to show that the defendant acted “willfully” or “voluntarily

with specific intent to disobey or disregard the law.”   As he did

not object to the instructions on this ground or request this

instruction, review is for plain error.   United States v. Martin,

332 F.3d 827, 834 (5th Cir. 2003).   Kreuter has not shown that the

instruction given was plainly erroneous.      See United States v.

Ismoila, 100 F.3d 380, 399 (5th Cir. 1996).   Kreuter’s convictions

and the sentences imposed are, therefore ,

AFFIRMED.




                                3